PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/816,007
Filing Date: 03/11/2020
Appellant(s): Newton, Christopher 



__________________
Thomas Froats

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims:
Claim 1-5, 9-10,13-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080294732 to Fletcher in view of US 20130173806 to Newton in view of US 20100322236 to Vimpari.
Claim 11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, Newton, and Vimpari in view of US 20150029851 to Haydock.
Claim 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, Newton, Vimpari, and Haydock, in view of US 20190103990 Cidon.




(2) Response to Argument

Appellant argues the cited art fails to teach or suggest: “a first machine of the plurality of machines is configured to establish a bridge to a second machine in another supercluster, the another supercluster neighbors the supercluster”.
With regards to the establishment of a “bridge”, Appellant’s bridge is simply a connection between elements which allows communications to be relayed between the elements. Appellant’s specification ¶ 49: “The communications between the superclusters 110 and 140 can be accomplished by a bridge 170. An example of the bridge 170 is a TCP connection”.
The prior art to Vimpari is entitled “Method and Apparatus for Message Routing Between Clusters Using Proxy Channels”. Vimpari’s proxy channel between clusters is an example of the claimed “bridge” as it allows communications to be relayed between neighboring clusters. The establishment of the proxy channel is detailed in at least ¶ 32-38 of Vimpari. See in particular ¶ 35: “In one embodiment, there is no local channel associated with the service. Thus, the local cluster messaging bus 109a creates a new proxy channel in a local channel database 111a to provide access to the service.”
Vimpari discloses the claimed superclusters which are referred to in some instances as “realms” (Vimpari, ¶ 18, clusters are a group of linked computers, realms contain clusters and/or are examples of clusters). Vimpari’s clusters are able to provide services and messaging not only to their local clients, but also to clients of remote clusters. 
When a cluster is ready to publish a message it consults its channel database to determine which subscribes need to receive the message. For local subscribers, the cluster publishes the messages directly. For remote subscribers associated with a remote cluster, the initiating cluster publishes the messages via a proxy channel established with the remote cluster. The remote 
Each cluster keeps track of the services it provides, local subscribers to the service, and remote subscribers to the service. A cluster is informed that it needs to keep track of remote subscribers via subscription requests from remote clusters. For example, when a subscriber wishes to subscribe to services on another cluster, the subscriber’s local cluster initiates the transmission of a subscription request to the other cluster indicating that the particular subscriber wants to subscribe to a service provided by the other cluster. The other cluster receives the request and adds the subscriber to its database as a remote subscriber (Vimpari, ¶ 33-35). This allows subscribers from one cluster to receive services from a remote cluster via a proxy channel established between the clusters (Vimpari, ¶ 36-38).
Appellant’s argument that the cited art fails to teach or suggest “the bridge is configured to relay, to the first machine, an availability status and resource allocation information of more than one machine of another supercluster” is not persuasive. Vimpari sends subscription request information from one cluster to another. Vimpari’s subscription information is an example of the claimed “availability status and resource allocation information” as Vimpari’s subscription information indicates that client nodes are available to receive and are to be allocated information associated with the services to which they are subscribing.
Information of more than one machine of one cluster is clearly sent to the other cluster as evidenced by Vimpari’s clusters storing the information of a not a single nonlocal subscriber, but a plurality of nonlocal subscribers where the information is received via the subscription request process (Vimpari, ¶ 26, 33-34). Additionally, one of ordinary skill in the art would understand that Vimpari is directed to a system for allowing a plurality of clients of one cluster to subscribe 




















Respectfully submitted,

/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        	
Conferees:
/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.